DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species II, claims 10-14 in the reply filed on 10/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racz et al. (2013/0329376).
Racz discloses, as seen in Figure, an electronic modules having 

(10) a frame (100) having a cavity (140) partially defined by an inner sidewall of the frame (100) and a channel (NO LABEL) disposed at a bottom of the frame (100) and extending from the inner sidewall to an outer sidewall of the frame (100); and 
a die (170), disposed on the frame (100), wherein the die (170) has a through hole (150) penetrating through the die (170) and spatially connected to the cavity (140) and the channel (NO LABEL) of the frame (100) (see Figure 1E); 
(12) wherein the frame (100) comprises: a body part (NO LABEL) bonded to the die (170); and a plurality of segments (NO LABEL), underlying the body part (NO LABEL) and spaced from each other by the channel (NO LABEL) therebetween (see Figure 1E). 

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolken et al. (2012/0126386).
Bolken discloses, as shown in Figure 9A, an electronic device with 
(10) a frame (16) having a cavity (20) partially defined by an inner sidewall of the frame (16) and a channel (26) disposed at a bottom of the frame (16) and extending from the inner sidewall to an outer sidewall of the frame (16); and 
a die (40), disposed on the frame (16), wherein the die (40) has a through hole (56) penetrating through the die (40) and spatially connected to the cavity (20) and the channel of (26) the frame (16) (see Figure 9A); 
(12) wherein the frame (16) comprises: a body part (NO LABEL) bonded to the die (40); and a plurality of segments (NO LABEL), underlying the body part (NO LABEL) and spaced from each other by the channel (26) therebetween (see Figure 9A). 

Allowable Subject Matter
Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 04, 2022